Case: 7:17-cv-00110-GFVT-EBA Doc #: 46 Filed: 02/05/19 Page: 1 of 1 - Page ID#: 330



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

  BETTY SHORT,                                      )
                                                    )
        Plaintiff,                                  )          Case No. 7:17-cv-00110-GFVT
                                                    )
  V.                                                )
                                                    )
  KENTUCKY FUEL CORPORATION et                      )                   ORDER
  al.,                                              )
                                                    )
        Defendants.                                 )

                                      ***     ***       ***   ***

        This matter is before the Court on the parties’ Agreed Order of Dismissal. [R. 45.] The

 parties being in agreement and the Court being sufficiently advised, it is hereby ORDERED that

 all claims in this matter by Plaintiff Betty Short against Defendants Kentucky Fuel Corporation

 and Southern Coal Kentucky Corporation shall be, and hereby are, DISMISSED WITH

 PREJUDICE with each party to bear its own costs and attorney’s fees.

        This the 5th day of February, 2019.
